Citation Nr: 1730499	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-17 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include a lumbar spine strain with degenerative arthritis of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

While the Veteran originally requested a hearing before the Board, he withdrew this request in August 2014.  As such, VA's duty to provide the Veteran with a hearing has been met.  38 C.F.R. § 20.704(e) (2016).  


FINDING OF FACT

The Veteran's low back disability, to include a lumbar spine strain with degenerative arthritis of the thoracic spine, is not shown to be causally related to a disease, injury, or event in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include a lumbar spine strain with degenerative arthritis of the thoracic spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a low back disability, to include a lumbar spine strain with degenerative arthritis of the thoracic spine, which he asserts is related to his active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) an in-service incurrence or aggravation of a disease or injury; (2) the existence of a present disability; and (3) a causal relationship 
between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases, including degenerative arthritis of the spine, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Moreover, for such chronic diseases, an alternative method of establishing the elements of an in-service incurrence and a causal relationship is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  In this case, degenerative arthritis of the spine was not shown in service or within a year of the Veteran's release from service.

Based on a review of all evidence of record, the Board finds that service connection for the Veteran's low back disability is not warranted.  
With regard to the element of an in-service injury, the Veteran was diagnosed with lumbar spine strain from an in-service injury in February 2002 while stationed at Fort Buchanan, Puerto Rico.  Consequently, the Board finds that this element has been met.  However, it does not appear that this resulted in a chronic disorder, as there is no clinical evidence of in-service treatment after this date.  Although the Veteran noted his 2002 back injury in his April 2004 separation examination, he did so in the context of providing a medical history, not in the context of complaining about ongoing back pain symptoms.  This is clear from the Veteran's notation in his separation examination in which stated, "LBP 1 yr ago that persist[ed] 1 week . . . . 1 time occurrence.  No sequelae." Moreover, the military examiner noted no current complaints, symptoms, diagnosis, and ongoing treatment for low back pain at the time of the Veteran's separation examination.  In light of these facts, chronicity of symptomology in service is not shown.  

With regard to the existence of a current disability, the Veteran was diagnosed with a lumbar spine strain with degenerative arthritis of the thoracic spine by a VA examiner in August 2010.  Thus, the Board finds that this element has also been satisfied.  

With regard to evidence of persistent symptoms since service, however, post-service medical evidence does not reflect low back pain symptoms attributable to the Veteran's in-service injury until 2009.  While the Veteran reported to the emergency room in September 2005 to complain of upper back and neck pain, he attributed this pain to a motor vehicle accident which occurred that same day.  Such evidence of intercurrent injury supports the conclusion that the Veteran's back injury was not the result of chronic disease incurred in service or which manifested within one year from his release.  See 38 C.F.R. § 3.307(d)(1) (2016).  Moreover, while the Veteran reported upper back pain in May 2006, on this occasion he specifically noted that the onset of his back pain began in 2006.  In fact, the first indication of low back pain associated with the Veteran in-service injury is when the Veteran filed his disability claim in December 2009.  Additionally, the first post-service VA diagnosis of the Veteran's low back disability was in May 2010 during a VA examination, approximately 5 years after the Veteran left active service.  
As part of this claim, the Board recognizes the Veteran's statements regarding his history of low back pain symptoms.  In this regard, the Board notes that the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, however, the Board determines that the Veteran's reported history of continued symptoms since active service, while competent, is nonetheless not credible.  Specifically, the Veteran has attributed his post-service back pain to two different non-service events/time periods.  First, as discussed above, the Veteran reported to the emergency room of a military medical treatment facility in September 2005 and claimed to have injured his back in a motor vehicle accident only hours earlier.  While the Veteran listed his pain as a "6" on a scale of 1 through 10 on the intake form, he simultaneously, and inconsistently, denied back pain upon examination.  Documenting this fact, the examiner noted no evidence of trauma to the Veteran's back.  Secondly, in a post-service visit to a military treatment facility for complaints of back pain in May 2006, the Veteran claimed that his back pain had actually begun on "16 May 2006," and only 9 days earlier.  This was two years after his release from active service and almost one year after his automobile collision.  In light of these facts, the Board finds that credible evidence of continued low back pain symptomology since service is not shown based upon the clinical evidence of record or the Veteran's statements. 

Next, with regard to the element of causation, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Here, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disability to his active duty service, despite his contentions to the contrary.  In reaching this conclusion, the Board notes that the Veteran's separation examination was silent for evidence of current complaints, symptoms, and ongoing treatment for low back pain in September 2004 at the time of his release from active duty.  Secondly, the Board notes that a VA examiner in August 2010 cited the lack of chronicity in service and the absence of evidence of degenerative spine changes in the Veteran's post-service x-ray in 2005 to opine that the Veteran's back disorder was less likely than not related to his active duty service.  In rendering this opinion, the examiner reviewed the Veteran's claims file, took the Veteran's history, reviewed x-rays, and conducted a thorough physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board places significant value on the examiner's medical opinion.  

The Board has also considered the Veteran's statements relating the etiology of his low back disorder to his in-service injury.  Specifically, his claim that his current low back disability was caused by his in-service injury.  With regard to such evidence, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran is not competent to provide testimony regarding the etiology of a lumbar spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  As discussed above, because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Id.  Therefore, the Board finds that the Veteran's statements regarding the etiology of his current low back disability lack competency.  

The Board has additionally considered the Veteran's statements regarding his history of post-service low back pain symptoms.  Specifically, that he has continued to consistently experience low back pain since service.  In considering these statements, VA must assess their credibility and probative weight in light of all the relevant evidence of record.  In this regard, the Veteran is not competent to diagnosis a musculoskeletal disorder to the spine or back, as this type of disorder may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, the Veteran's reports of continued low back pain symptomology since active service, while competent, are nonetheless not credible.  As previously noted, the Veteran's reports of post-service back symptoms are inconsistent.  Hence, the Board finds that the totality of competent and credible evidence of record outweighs the probative value of the Veteran's statements of persistent low back pain since service. 

Based on all the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, to include a lumbar spine strain with degenerative arthritis of the thoracic spine, and there is no doubt to be otherwise resolved.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for service connection must be denied.  

VA Duty to Notify and Assist

The Board has given due consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence, necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA provided the Veteran notice letters informing him of both his and VA's obligations.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination."  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board finds that all necessary assistance has been provided to the Veteran and no further notice or assistance is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has provided the Veteran with the opportunity to provide all private treatment records, and obtained all necessary VA and private treatment records.  

Moreover, VA has also provided the Veteran with an adequate physical examination.  


ORDER

Entitlement to service connection for low back disability, to include a lumbar spine strain with degenerative arthritis of the thoracic spine, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


